Citation Nr: 1132111	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  05-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for superficial sensory never injury of the left (minor) upper extremity, from the initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of left (minor) acromioclavicular (AC) joint separation, from the initial grant of service connection.  

3.  Entitlement to an increased (compensable) evaluation for post-operative scar of the left shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 2002 to July 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the RO which, in part, granted service connection for the left shoulder disability and assigned a 10 percent evaluation, effective from July 15, 2005; the day following discharge from service.  38 C.F.R. § 3.400(b)(2).  The Board remanded the appeal for additional development in February 2008 and August 2009.  

By rating action in March, the AMC assigned a separate 20 percent evaluation for superficial sensory nerve injury of the left upper extremity associated with the service-connected left shoulder disability.  By rating action in April 2011, the AMC granted service connection with a noncompensable evaluation for a surgical scar on the left shoulder.  Although the Veteran did not express dissatisfaction with the ratings assigned for the additional left shoulder disabilities, these issues are part-and-parcel of the claim for increase.  Therefore, the Board will address the ratings assigned for all of the disabilities associated with the service-connected left shoulder disability.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the neurological residuals of the Veteran's left shoulder disability are manifested by pain and loss of sharp sensation in small areas of the left upper arm; more than moderate symptoms of incomplete paralysis of the radial nerve have never been demonstrated.  

2.  Since the effective date of service connection, the Veteran's left shoulder disability has been manifested by pain, tenderness, mild deltoid atrophy and slight limitation of motion, without instability, weakness or demonstrable functional impairment due to pain, incoordination, weakness, fatigability, on repetitive use or during flare-ups.  

3.  The residuals of the surgical scar on the left shoulder are manifested by an eight to nine centimeter, linear scar which is not superficial, unstable, tender or painful, and does not cause any functional limitation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in excess of 20 percent for superficial sensory nerve injury associated with the service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 8514 (2010).  

2.  The schedular criteria for an initial evaluation in excess of 10 percent for the service-connected residuals of left (minor) acromioclavicular joint separation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5299-5304 (2010).  

3.  The criteria for a compensable evaluation for the service-connected post-operative scar of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.40, 4.118, Part 4, including Diagnostic Code 7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in August 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the underlying service connection claim, the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection; however, the underlying service connection claim was granted, and therefore any defect with regard to the pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, the Veteran and his representative were nevertheless apprised of the rating criteria for the left shoulder disability in the statement of the case promulgated in March 2006.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA on at least three occasions during the pendency of this appeal and was offered an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Further, the claim was last remanded in August 2009 for additional development of the record.  That remand explained that the Veteran's shoulder symptoms may necessitate separate orthopedic and neurologic ratings, or, that the Veteran many have separate orthopedic and neurologic disabilities.  As such, the remand directives included a VA examination to answer this complex medical question.  The Veteran was afforded a VA examination in September 2009 in compliance with the remand directives.  In a March 2011 addendum, a VA examiner provided additional medical evidence to sufficiently supplement the September 2009 VA examination report.  In light of the foregoing, the agency of original jurisdiction (AOJ) has substantially complied with the August 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

For purposes of rating functional impairment of the upper extremities, a distinction is made between the major (dominant) and minor extremity.  In this case, the medical evidence of record clearly reflects that the Veteran is right-handed.  

The criteria for the evaluation of residuals of healed wounds involving muscle groups are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaint, and the objective findings.  While it is noted that 38 C.F.R. § 4.56 describes muscle damage in terms of injury due to a single bullet, small shell, or shrapnel fragment, the underlying principle is the same regardless of the nature of the injury.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  The classification of muscle damage is provided, in pertinent part, as follows.  

A moderate disability of muscles involves a through-and-through or deep penetrating wound by a short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residual of debridement or with prolonged infection.  There must be evidence of hospitalization for treatment of the wound in service and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings are entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present.  The objective findings are entrance and, if present, exit scars which are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  

A severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  

Under DC 5201, for limitation of arm motion, a 40 percent evaluation is assigned for the major joint when there is limitation of motion of the arm to 25 degrees or less from the side; 30 percent rating is assigned when limitation of motion is midway between side and shoulder level, and 20 percent is warranted with motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  

Under DC 5203, for impairment of clavicle or scapula, a 20 percent evaluation is assigned for dislocation a major joint, or for nonunion with loose movement, and a 10 percent evaluation is assigned for nonunion without loose movement or for malunion.  38 C.F.R. § 4.71a, DC 5203.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Other potentially applicable code provisions include DC 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under DC 5200, a 50 percent evaluation is assigned for unfavorable ankylosis of the major joint with abduction limited to 25 degrees from the side.  

DC 5202 provides for a 30 percent rating for malunion of the major humerus with marked deformity, or when there is frequent dislocation of the scapulohumeral joint with frequent episodes of guarding of all arm movements.  A 50 percent evaluation is assigned for fibrous union; a 60 percent evaluation is assigned for nonunion (false flail joint), and an 80 percent evaluation is assigned for a major extremity when there is impairment of the humerus manifested by loss of head (flail shoulder).  

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2010).  Forward flexion is the range of motion from the side of the body out in front) and abduction is the range of motion from the side of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).  

Factual Background

As noted above, service connection was established for the Veteran's left (minor) shoulder disability by the RO in April 2007, and a 10 percent evaluation was assigned under Diagnostic Codes (DC) 5299-5304, for injury to Muscle Group (MG) IV.  For informational purposes, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Historically, the service treatment records showed that the Veteran injured his left shoulder when he fell from a vehicle and suffered a Grade III acromioclavicular (AC) joint separation in May 2003.  The Veteran underwent a modified Weaver-Dunn reconstruction of the left shoulder without complication in August 2003.  Despite physical therapy, the Veteran continued to complain of pain and weakness in his upper left extremity with forward flexion to 90 degrees, and was subsequently given a medical discharge from service in July 2004.  

When examined by VA in October 2004, the Veteran complained of pain, intermittent numbness in the left arm and hand, and limitation of motion, particularly with overhead use for any extended period of time.  The Veteran reported that he was able to engage in overhead work for short periods without a problem, but was unable to return to his pre-surgery work of being a mechanic since the shoulder surgery.  

On examination, there was an 8-cm., non-tender, well-healed scar on the AC joint.  The shoulder showed a moderate amount of deltoid atrophy and slight supraspinatus atrophy with tenderness to palpation over the distal tip of the clavicle.  Active forward flexion was to 170 degrees, abduction to 180 degrees, and extension and external rotation to 50 degrees with some discomfort at the end of rotation.  Abduction was to 30 degrees with some discomfort at the end of adduction, and internal rotation was to L3.  The impression was chronic intermittent left shoulder pain following a Grade III AC separation and Weaver-Dunn reconstruction of the AC joint.  The examiner indicated that the Veteran had excellent range of motion and muscle strength, but had pain in the shoulder, especially with overuse, and noticeable atrophy of the shoulder girdle muscles.  

X-ray studies of the left shoulder showed no acute or recent healing or healed fractures.  There were no significant arthritic changes involving the glenohumeral joint or the humeral head, and the articular surface was smooth and well maintained.  The width of the left acromioclavicular joint was wider than usual, but there were no bone fragments, roughening, sclerosis or eburnation, and no soft tissue calcifications.  

When examined by VA in March 2009, the Veteran continued to complain of numbness in his left arm at night which takes about 25 minutes to resolve, and a popping sound when doing push-ups.  The Veteran used no assistive devices and denied any flare- ups, incoordination, excess fatigue or lack of endurance.  The Veteran reported that he was a supervisor at an oil change shop and was able to work and perform the normal activities of daily living.  On examination, there was mild tenderness to palpation of the AC joint.  Flexion was to 175 degrees, abduction to 180 degrees, internal and external rotation to 90 degrees, and adduction to 60 degrees.  All movements were without pain.  The Veteran could almost touch the tip of his right scapula with his hand behind his back.  There was no change in the Veteran's range of motion due to pain, incoordination, lack of endurance, fatigue or on repetitive motion.  An x-ray study showed widening of his AC joint, but was otherwise negative.  

When examined by VA in September 2009, the Veteran complained of tenderness at the tip of the clavicle and in the shoulder on overhead use with numbness in the shoulder and upper arm, and reported that the only medication he took was Ibuprofen twice a day which helped alleviate his symptoms somewhat.  The Veteran denied any flare-ups of shoulder pain but reported increased limitation with repetitive use.  On examination, the Veteran was well-developed and in no acute distress.  There was mild anterior and lateral deltoid atrophy with a well-healed surgical scar over the anterior shoulder.  There was slight tenderness to palpation at the distal tip of the clavicle and on the lateral edge of the acromion with some crepitus.  Active and passive motion was limited by pain at the extremes of motion.  Forward flexion was to 160 degrees, abduction to 150 degrees, external rotation to 45 degrees, adduction to 20 degrees, extension to 60 degrees, and internal rotation to L3.  Motor strength through the deltoid and rotation cuff was 5/5 except for 4+/5 in the supraspinatus.  There was no additional limitation of motion due to pain, incoordination, weakness, fatigability, or on repetitive motion.  

A March 2011 addendum to the September 2009 examination report indicated that the nerve injury to the left shoulder was slight in nature and that the Veteran's left shoulder x-rays did not show evidence of non-union, dislocation or loose movement with respect to the left clavicle.  

Muscle Injury

The Veteran contends that he has chronic pain and limitation of motion in his left shoulder, popping in the shoulder joint when doing push-ups, and numbness in the left upper extremity, and believes that a higher evaluation is warranted for his service-connected disability.  

Initially, the Veteran was originally assigned a 10 percent rating for the service-connected muscle injury of the left shoulder by the RO in February 2005, and was recently assigned separate ratings for the neurologic and scar residuals associated with the service-connected left shoulder disability by the RO in March and April 2011, respectively.  Therefore, the Board will address each disability separately.  

Concerning the residuals of muscle injury, the Veteran is currently assigned a 10 percent evaluation under DC 5304, for injury to MG IV.  DC 5304 is for evaluation of MG IV which functions to stabilize the shoulder against injury in strong movements.  The intrinsic muscles of the shoulder girdle include supraspinatus.  For the nondominant shoulder, a 10 percent evaluation is assigned for mild or moderate muscle injury, and a maximum 20 percent rating is assigned for moderately severe or severe muscle injury.  38 C.F.R. § 4.73, DC 5304.  

In this case, the residuals of injury to MG IV consists primarily of pain and slight weakness and in the left shoulder with no more than mild limitation of motion.  The most significant limitation of motion (active and passive) during the pendency of this appeal showed that the Veteran could abduct his shoulder to 150 degrees, which is well above shoulder level.  Further, there was no evidence of any impairment of coordination or uncertainty of movement.  

As indicated above, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Here, the evidence showed that the Veteran has some muscle atrophy as a result of the left arm surgery; however, his strength is only slightly diminished and he has no more than mild limitation of motion in the left shoulder.  Although the Veteran was shown to have increased pain on repetitive motion of the left upper extremity, there was no additional limitation of motion.  Overall, the evidence of record does not demonstrate more than moderate impairment of the left shoulder.  

The Board is cognizant that the Veteran was initially assigned a 10 percent evaluation for the left upper extremity disability, which contemplated all of the residuals, including the neurological impairment and scar residuals.  However, the Veteran was recently assigned a separate compensable rating for the neurological residuals and a noncompensable evaluation for the surgical scar.  Viewing the left upper extremity disability solely from the standpoint of muscle injury, the evidence of record does not reflect more than moderate injury to MG IV.  The evidence shows that the Veteran has some slight decreased strength and mild limitation of motion of the left shoulder.  However, as noted above, he can raise his arm to well above shoulder level, which under the orthopedic rating codes based on limitation of motion, would not satisfy the criteria for a higher rating of 20 percent.  There was no evidence of flail joint or any other impairment of the left shoulder which would provide a basis for the assignment of a rating in excess of 10 percent under any of the applicable orthopedic or muscle rating codes.  In summary, the demonstrable residuals of injury to MG IV does not reflect more than moderate impairment; and as such, a disability rating in excess of 10 percent based on muscle injury is not for assignment.  

Additionally, an evaluation in excess of 10 percent is not possible under the applicable diagnostic codes based on limitation of motion of the minor shoulder.  DCs 5200, 5201, 5202, or 5203.  The addendum in March 2011 confirmed that the x-ray findings did not show malunion, non-union or loose movement such that a rating in excess of 10 percent would be appropriate under Diagnostic Codes 5202 or 5203, and motion of the shoulder has never been limited to shoulder level. Finally, a separate rating for arthritis is not warranted because a rating under DC 5304 is based on limitation of motion.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As such, a rating in excess of 10 percent for residuals of left (minor) AC joint separation is not warranted.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran had increased pain on repetitive movement, this did not result in additional limitation of motion or impairment of the left shoulder on any of the VA examinations conducted during the pendency of this appeal.  There was no objective evidence of any instability or any recurrent dislocations of the shoulder.  In sum, the evidence of record does not show any additional functional impairment in the left shoulder commensurate with the criteria for an evaluation in excess of the 10 percent rating currently assigned.  

The Board recognizes that the Veteran has chronic left shoulder pain on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for the assignment of a higher evaluation.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).  

Applying all of the appropriate Diagnostic Codes to the facts of this case, an objective assessment of the Veteran's present impairment of the left shoulder does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of 10 percent at any time during the pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the case need not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the manifestations of the Veteran's left shoulder disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The current ratings assigned accurately represent the functional impairment shown in this case.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


Neurological Impairment

As noted above, the Veteran is currently assigned a separate evaluation for superficial sensory nerve injury of the left (minor) upper extremity under DC 8514, which has been associated with the service-connected left shoulder disability.  Under Diagnostic Code 8514, a 20 percent evaluation is assigned for incomplete paralysis of the radial nerve of the minor limb if found to be mild or moderate, and a 40 percent rating is assigned if found to be severe.  Complete paralysis will be evaluated as 60 percent for the minor limb for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a.  

Under DC 8514, ratings for paralysis of the musculospiral nerve (radial nerve) include all movements of the hand and fingers.  Under this code, evaluations are based on either complete or incomplete paralysis.  In peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. Part 4 (2010).  Neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2010).  

At this point, it should be noted that the Veteran has been assigned separate evaluations for the muscle and scar manifestations of the left upper extremity.  Therefore, the following analysis reflects only on the neurological impairment resulting from the left upper extremity disability.  

In this case, the objective evidence of record shows that the Veteran has some decreased sensation in some small areas of the superior lateral portion of the shoulder and over the middle deltoid in the left upper arm.  However, all remaining intrinsic function of the left upper extremity was normal.  The Veteran does not claim, nor does the evidence of record show any impairment of dexterity in his fingers or more than mild sensory impairment of the left upper extremity.  Absent evidence of severe, incomplete paralysis of the radial nerve, there is no basis for the assignment of an evaluation in excess of 20 percent.  


Scars Residuals

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim in August 2004, prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.  

The Veteran was recently assigned a noncompensable evaluation for the surgical scar on the left arm under DC 7805, which directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2010).  

Other potentially applicable rating codes include DC 7801, 7802, 7803, and 7804.  DC 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches.  

Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802.  

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars.  Likewise, a 10 percent evaluation is also warranted under DC 7804, for superficial scars that are painful on examination.  

Based on the objective findings from the VA examinations during the pendency of this appeal, the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's left shoulder surgical scar.  The evidence showed that the 8-9 cm, well-healed, linear surgical scar does not encompass an area exceeding six square inches (39 square centimeters), is not shown to be superficial and unstable (DC 7803), or objectively demonstrated to be tender and painful (DC 7804), and does not cause limited motion (DC 7805).  Thus, a compensable evaluation is not warranted for the left shoulder surgical scar under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (2010).  

Finally, applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from left shoulder disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of the ratings currently assigned.  Accordingly, the evaluations assigned for the residuals of left (minor) acromioclavicular joint separation with superficial sensory nerve injury and the surgical scar accurately depict the severity of the conditions for the entirety of the rating period on appeal, and there is no basis for higher ratings.  Accordingly, an increased evaluation for the residuals of the left shoulder injury are not warranted.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, the manifestations of the Veteran's left shoulder disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplates the impairment caused by the service-connected disabilities, and provides for increased ratings for additional symptoms.  In particular, the Veteran's neurological impairment associated with the shoulder disability has been adequately compensated for by the schedular criteria as shown above, and in view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

An initial evaluation in excess of 20 percent for superficial sensory nerve injury of the left (minor) upper extremity is denied.  

An initial evaluation in excess of 10 percent for residuals of left (minor) acromioclavicular joint separation is denied.  

A compensable evaluation for post-operative scar of the left shoulder is denied.  




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


